BART M. DAVIS, ID STATE BAR NO. 2696
UNITED STATES ATTORNEY
JAMES P. SCHAEFER, CA STATE BAR NO. 250417
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
1290 WEST MYRTLE STREET, SUITE 500
BOISE, ID 83702
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-9375
Email: James.Schaefer@usdoj.gov

Attorneys for Plaintiff United States of America

                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF IDAHO

 UNITED STATES OF AMERICA,
                                                     Case No. 19-CV-00458-SAB
                 Plaintiff,
                                                     STIPULATED MOTION TO EXTEND
         v.                                          DEADLINE FOR THE UNITED STATES
                                                     TO RESPOND TO DEFENDANTS’
 NORTHCON, INC. and RANDALL L.                       MOTION TO DISMISS
 SMITH

                 Defendants.


        Pursuant to Local Civil Rule 6.1, Plaintiff United States of America and Defendants

Northcon, Inc. and Randall L. Smith (“the Parties”), by and through their undersigned counsel of

record, jointly move the Court to enter an order extending the deadline for the United States to

respond to Defendants’ Motion to Dismiss (ECF No. 11).

        The current deadline for the United States to respond to Defendants’ motion to dismiss is

March 27, 2020. To facilitate ongoing efforts to resolve this case, the Parties request that the

deadline be extended to August 28, 2020.




STIPULATED MOTION TO EXTEND DEADLINE FOR THE UNITED STATES TO
RESPOND TO DEFENDANTS’ MOTION TO DISMISS - 2
      This is the Parties’ second request for an extension.


Dated: March 18, 2020                         /s/ James P. Schaefer
                                              JAMES P. SCHAEFER
                                              Assistant United States Attorney
                                              Attorney for Plaintiff


Dated: March 18, 2020                         /s/ Christopher R. Hall
                                              CHRISTOPHER R. HALL
                                              Saul Ewing Arnstein & Lehr LLP

                                              /s/ Jonathan T. Williams
                                              JONATHAN T. WILLIAMS
                                              PilieroMazza PLLC

                                              Attorneys for Defendants




STIPULATED MOTION TO EXTEND DEADLINE FOR THE UNITED STATES TO
RESPOND TO DEFENDANTS’ MOTION TO DISMISS - 2
